              Case 1:19-mj-09384-UA Document 3 Filed 04/15/21 Page 1 of 1


  U NIT E D STAT E S DISTRIC T C O URT
  S O U T H E R N DISTRIC T O F N E W Y O RK
                                                           X

      U NIT E D STAT E S O F AM E RIC A,                                    C O NS E NT T O PR O C E E D BY T ELE
                                                                            CONFERENCE
                              -against-
                                                                              -C R-      ( )( )
      A -7 e ~         6tjekciAul v -C/
                                                                                       MA tA - °k ;) (1'
                                               D efendant(s).
                                                           X

 D efendant       D WI) Vl          (91tAadi                 hereby voluntarily consents to
 p articipate in the following proce eding via eleconferencing:

      V     Initial Appe arance B efore a Judicial O fficer

            Arraignmen t (Note: If on F elony Information, D efendant Must Sign S eparate W aiver of
            Indictment F orm)

            B ail/D etention H e aring

            C onference B efore a Judicial O fficer



`\‘
 D efendant's Signature                                         D efendant's C ounsel's Signature
 (Judge may obtain verbal consent on
 R ecord and Sign for D efendant)

  Domoo G\A                     Mu 9                              PN VIA X C IA tA
 Print D efendant's N ame                                       Print C ounsel's N ame


 This proce eding was conducted by reliable telephone conferencing technology.




   April 15, 2021
 D ate                                                          O na T. W ang
                                                                U nited States Magistrate Judge
